Weltner, Justice.
The superior court entered an order affirming Gilbert’s conviction of driving under the influence of alcohol pursuant to OCGA § 40-13-28 and imposed sentence. In Walton v. State, 261 Ga. 392, 394 (405 SE2d 29) (1991), we stated:
If the conviction is properly supported by the evidence, the conviction would stand; if not, an acquittal would be required. The superior court would not, however, make an independent finding of guilt or innocence based on the evidence submitted, as would be done were the appeal, in fact, de novo.
Accordingly, the superior court was without authority to alter the sentence of the probate court.

Judgment reversed and case remanded.


All the Justices concur.

*426Decided July 10, 1991.
Virgil L. Brown & Associates, Virgil L. Brown, Eric D. Hearn, Bentley C. Adams III, for appellant.
W. Fletcher Sams, District Attorney, Randall K. Coggin, Assistant District Attorney, for appellee.